JANVIER, Judge ad hoc.
The judgment in this matter was rendered on May 23, 1927. A motion for appeal was filed exactly one year later, to-wit: May 23, 1928.
Act 128 of 1921, which was passed to regulate the practice in the City Courts for the City of New Orleans, provides in Section 1, among other things, “Appeals shall be allowed, and be returnable to the Court of Appeal, within ten days, exclusive of Sundays, from the rendition of the judgment, * * *.” It is very plain that under this act, this appeal must be dismissed as having been taken after the expiration of the allotted time. This court passed on this identical question in “Estate of L. R. Saissont vs. A. S. Demourelle, 4 La. App. 160. The constitutionality of Act 128 of 1921 was attacked in that case and it was held that the act was in all respects constitutional and the appeal was dismissed. We must take the same action here.
It is, therefore, ordered, adjudged and decreed that the motion to dismiss be sustained and that the appeal herein taken be dismissed at appellant’s cost.